EXHIBIT 11 Schedule of Computation of Net Earnings Per Share Three Months Ended September 30, 2009 2008 Basic Earnings Per Share Net earnings $ 619,000 $ 218,000 Weighted-average Common Shares: Basic Shares Outstanding 7,723,000 7,643,000 Basic Earnings Per Share $ 0.08 $ 0.03 Diluted Earnings Per Share Net earnings $ 619,000 $ 218,000 Weighted-average Common Shares: Outstanding 7,723,000 7,643,000 Stock Options 37,000 56,000 Restricted Stock 129,000 301,000 Diluted Shares Outstanding 7,890,000 8,000,000 Diluted Earnings Per Share $ 0.08 $ 0.03
